Citation Nr: 1756101	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  07-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a compensable disability rating for bilateral hearing loss disability.

2. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with paranoid features prior to June 8, 2016, and in excess of 70 percent thereafter.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 8, 2016.


REPRESENTATION

Veteran represented by: New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969, including service in the Republic of Vietnam, with additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in November 2012 and August 2015, when it was remanded for further development, to include scheduling the Veteran for hearings.  The matter was then before the Board in January 2016, when it was again remanded for further development, to include obtaining outstanding relevant medical records.  Finally, the case again was remanded in July 2016, in order to provide the Veteran with current VA examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. Throughout the appeals period, the Veteran's bilateral hearing loss has been manifested by audiometric results which are assessed as no worse than Roman Numeral I on Table VI.

2. As of the date of claim, February 25, 2004, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas including work, family, judgment, thinking, and mood.

3. As of December 27, 2013, the Veteran's PTSD has been productive of total occupational and social impairment.

4. Prior to December 27, 2013, the Veteran's service-connected disabilities of bilateral hearing loss (rated as 0 percent disabling), tinnitus (rated as 10 percent disabling), and PTSD (rated as 70 percent disabling) were not shown to render the Veteran unable to engage in reasonably gainful employment.


CONCLUSIONS OF LAW

1. The criteria for entitlement to compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, Diagnostic Code 6100 (2016).

2. The criteria for entitlement to a disability rating of 70 percent, and no higher, for PTSD, were met as of February 25, 2004.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for entitlement to a 100 percent disability rating for PTSD were met as of December 27, 2013.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

4. The criteria for entitlement to TDIU prior to December 27, 2013, have not been  met.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.159, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in May 2006.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

The Veteran has undergone multiple VA examinations related to the disabilities on appeal.  See VA examinations from June 2006, May 2007, March 2011, May 2013, December 2016, July 2017, and August 2017.  There is no argument or indication that these examinations are inadequate or that the findings of the most recent examination do not reflect the current severity of the disabilities.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings were assigned for the Veteran's PTSD.  While the Board agrees that staged ratings are warranted, the severity of the ratings and the effective dates assigned have been adjusted as discussed below.

Facts and Analysis

Hearing Loss

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  This results in a Puretone Threshold Average (average) for each ear.  The average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  This results in a score, expressed as a Roman numeral, for each ear.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  38 C.F.R. § 4.85.  

If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  Id. 

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c).

At the June 2006 examination, the Veteran's audiometric readings were: in the right ear, 20, 15, 30, 50, and 50 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, for an average of 36.25; in the left ear 25, 20, 35, 50, and 50 decibels at the same frequencies, for an average of 38.75.  Speech discrimination scores were 100 percent bilaterally.  The examiner stated that the Veteran's audiometric test results were essentially stable since the last examination in 2004.  Using Table VI, these test results yield a Roman Numeral I in each ear, which in turn yields a 0 percent disability rating on Table VII.  38 C.F.R. § 4.85.

At the March 2011 VA examination, the Veteran's audiometric readings were: in the right ear, 25, 20, 45, 60, and 60 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, for an average of 46.25; in the left ear 35, 30, 50, 60, and 55 decibels at the same frequencies, for an average of 46.25.  Speech discrimination scores were 100 percent in the right ear and 94 percent in the left ear.   Using Table VI, these test results yield a Roman Numeral I in each ear, which in turn yields a 0 percent disability rating on Table VII.  38 C.F.R. § 4.85.

At the May 2013 VA examination, the Veteran's audiometric readings were: in the right ear, 25, 20, 40, 55, and 55 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, for an average of 42; in the left ear, 30, 25, 50, 60, and 55 decibels at the same frequencies, for an average of 48.  Speech discrimination scores were 100 percent bilaterally.  Using Table VI, these test results yield a Roman Numeral I in each ear, which in turn yields a 0 percent disability rating on Table VII.  38 C.F.R. § 4.85.

At the November 2015 Board hearing, the Veteran reported that he had lost his job due to making multiple mistakes because he was unable to understand what he was being told to do.  (See Hearing Testimony, received 11/10/2015, p. 7.)  The Board notes that throughout the Board hearing, conducted by videoconferencing, the Veteran required repetition of the majority of the questions asked by the Veterans Law Judge by his representative because he appeared to be unable to hear them.

In a statement submitted in November 2016, the Veteran asserted that his hearing problems were worse because his tinnitus had become more pronounced and was a constant annoyance.
 
At the July 2017 VA examination, the Veteran's audiometric readings were: in the right ear, 35, 40, 55, 60, and 60 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, for an average of 54; in the left ear, 40, 35, 55, 65, and 65 decibels at the same frequencies, for an average of 55.  Speech discrimination scores were 94 percent in the right ear and 92 percent in the left ear.  Using Table VI, these scores yield a Roman Numeral I in each ear, which in turn yields a 0 percent disability rating on Table VII. 38 C.F.R. § 4.85.

Based on all of the evidence set forth above and the mechanical application of the formulae provided by VA regulations, the Board finds that a compensable disability rating for bilateral hearing loss is not warranted.  All of the audiometric testing from multiple VA examinations have yielded a Roman Numeral I on Table VII, for each ear.  Roman Numeral I for each ear yields a 0 percent disability rating on Table VII. The Board has considered the Veteran's testimony and written statements regarding his difficulty in communicating with others because of his hearing loss; however, the strict criteria set forth in the law for a compensable disability rating for bilateral hearing loss have not been met.



PTSD

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 100 percent rating.  38 C.F.R. § 4.130. 

At the June 2006 VA examination, the Veteran reported having nightmares, hypervigilance, easy startle reflex, and poor sleep as a result of his experiences in Vietnam.  His symptoms had been present for many years and were moderate to severe in intensity without any remission.  The VA examiner stated that the Veteran was competent and that his symptoms led him to be isolative.  The examiner stated that the Veteran's psychiatric problems did not prevent him from being employed.  (See VA Exam, received 06/01/2006, pp. 2-3.)

In a statement submitted in November 2006, the Veteran reported that after he returned home from Vietnam he was diagnosed with paranoid schizophrenia because the doctor did not know much about treating the problems of combat veterans.  He had never been the same since coming back from Vietnam and had never again had a pleasant night's sleep.  He had no friends and had never been able to keep a steady job because of arguments with his supervisors and coworkers.  He had also not been able to maintain a long relationship with anyone.  (See Correspondence, received 11/27/2006, pp. 1-2.)

A treatment note dated in April 2007 indicated that the Veteran had been having more difficulty sleeping because of tossing and screaming from nightmares over the previous few weeks.  He was made more anxious by recent news about military actions of the government.  He only left his house to run errands and spent most of his free time at home locked in a room and watching documentary-type programs.  He avoided crowds or traveling to the city and really disliked traffic jams.  He claimed that at least 75 percent of his daily thoughts were about his combat experiences.  (See Medical Treatment Record, received 04/20/2007, p. 1.)

At the VA examination in March 2011, the Veteran reported that he had been married and divorced twice and had a son he had not seen since he was born 40 years prior.  He had not been in any type of relationship since 1984 and gave conflicting information about his siblings, but was clearly not close to any family.  He tended to isolate himself to an extreme degree and suffered from ongoing mood swings.  He had difficulty with activities of daily living and was extremely disheveled at the time of the examination.  The examiner stated that the Veteran was functioning at a much lower level than at the time of the previous examination as a result of his anxiety and depression.  The examiner described the Veteran's disability picture as one of occupational and social impairment with reduced reliability and productivity due to significant depression with mood swings, restricted affect, poor activities of daily living compliance, isolation, and impaired sleep.  (See VA Exam, received 03/30/2011, pp. 4-8.)

At the VA examination in May 2013, the examiner noted that the Veteran's disability picture was one of occupational and social impairment with reduced reliability and productivity.  The Veteran was described as isolative and avoidant of most people, based on his perception that people were "usually unreliable and flaky."  His symptoms included anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  The examiner stated that the Veteran's psychiatric symptoms had stabilized since the prior examination and would not prevent substantially gainful employment.  (See VA Exam, received 05/15/2013, pp. 22-28.)

A note from the Veteran's treating VA psychiatrist in December 2013 described the Veteran as suffering from distressing dreams, anxiety, irritability, intrusive thoughts, long sleepless nights, and difficulty controlling explosive anger.  The provider stated that the Veteran's symptoms had been resistant to treatment and were likely to persist as they had done since the Vietnam War more than 40 years prior.  The severity of the symptoms would interfere with ability to maintain gainful employment and rendered him unable to work.  The Veteran had specifically been advised to stop working due to his inability to tolerate anxiety and to prevent him from exhibiting potentially explosive behaviour if exposed to a stressful situation.  The provider stated that in addition to total occupational impairment, the Veteran had social impairment with deficiencies in most areas due to extreme isolation, heightened arousal, and concentration and memory deficits.  (See Medical Treatment Record, received 12/27/2013, pp. 1-2.)

After reviewing all of the evidence of record, to include that set forth above, the Board finds that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas since the date of claim in February 2004.  Specifically, the Board notes that the Veteran has not been able to maintain any relationships with his family and has never seen his son who is over 40 years old; his two marriages ended in divorce and he had not had a long-term relationship.  (See VA Exam March 2011.)  In addition, the Veteran has never held steady employment and reported at the 2006 VA examination that he was always being fired because of fighting with his supervisors and coworkers.  VA examiners have noted the Veteran's depression and anxiety lead him to isolate himself to an extreme degree, to include his report in 2007 that he locked himself in his bedroom most of the time and only left for food or medical appointments.  The disability picture as shown by all of the records is one consistent with a 70 percent disability rating for the period prior to December 27, 2013.  38 C.F.R. § 4.130.

Additionally, the record shows that the Veteran's disability picture was one of total occupational and social impairment as of December 27, 2013, the date of the statement provided by his treating VA psychiatrist.  The provider specifically described the Veteran as having total occupational impairment and stated that the Veteran had been advised to stop working "due to his inability to tolerate anxiety and as a preventive way of a potential explosive behavior if exposed to a stressful situation."   Based on this evidence, the Board finds that a 100 percent disability rating is warranted as of that date.

Entitlement to TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran has been awarded TDIU as of June 2016, but seeks an earlier effective date for that award.  The Veteran's service-connected disabilities include bilateral hearing loss, which is rated as 0 percent disabling (noncompensable); tinnitus, which is rated as 10 percent disabling; and PTSD, for which the Board herein has assigned a 70 percent disability rating as of February 2004, and a 100 percent disability rating as of December 27, 2013.

The Board notes that the Veteran filed his first formal claim for TDIU in April 2012.  However, pursuant to the terms of Rice v. Shinseki, 22 Vet. App. 447 (2009), TDIU is an inherent part of an increased rating claim when the record indicates that the Veteran may be unemployable as a result of his service-connected disabilities.  As such, the effective date for TDIU would be February 2004, when the Veteran filed for a higher disability rating for his mental health disabilities.  As discussed above, the Board has found that a 70 percent disability rating is warranted for PTSD as of that date; therefore, the Veteran met the schedular rating requirements for TDIU as of that date.  The only remaining question before the Board is the date at which the Veteran's service-connected disabilities rendered him unemployable.
 
A June 2004 statement from the Veteran's health care provider reported that the Veteran was unable to work as a result of several medical conditions, including for peripheral vascular disease, chronic airway obstruction, chronic back pain, and hypercholesterolemia.  (See Medical Treatment Record, received 06/22/2004, p. 2.)

A treatment note from April 2006 stated that the Veteran had been unemployed since about June 2000.  The provider stated that the Veteran's mental illness and medical conditions would not allow him to return to the work force.  (See Medical Treatment Record, received 05/18/2006, p. 1.)

A statement from Dr. Bain in February 2010 indicated that the Veteran was not "able to do any effective job in the work force" and was totally disabled and would continue to be so in the future on a permanent basis.  The doctor listed the health problems which resulted in the Veteran's inability to work as spinal stenosis, cancer of the muscled of the left arm, chronic obstructive pulmonary disease (COPD), macular degeneration, peripheral vascular disease, hearing loss, on-the-job back injury with subsequent surgery, tinnitus, and hyperlipidemia.  (See Medical Treatment Private, received 10/15/2012, p. 6.)

A statement submitted by the Veteran's treating psychiatrist at VA in December 2013 addressed the Veteran's employability.  The provider stated that the severity of the Veteran's symptoms would interfere with ability to maintain gainful employment and rendered him unable to work.  The Veteran had specifically been advised to stop working due to his inability to tolerate anxiety and to prevent him from exhibiting potentially explosive behaviour if exposed to a stressful situation.  (See Medical Treatment Record, received 12/27/2013, pp. 1-2.)

After reviewing all of the evidence of record, to include that set forth above, the Board finds that the earliest evidence that the Veteran was rendered unemployable due to his service-connected disabilities was the statement of his psychiatrist on December 27, 2013.  Prior to that date, the providers who described the Veteran as being unable to work listed multiple medical conditions as the basis for their opinion, the majority of which were not service-connected, such as the on-the-job-back injury and subsequent surgery.  Without evidence of unemployability due to service-connected disabilities prior to December 27, 2013, when the Board has herein granted a 100 percent disability rating, entitlement to TDIU before that date is denied.  38 C.F.R. § 4.16(a).

 


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss disability is denied.

Entitlement to a 70 percent disability rating for PTSD as of February 25, 2004 is granted.

Entitlement to a 100 percent disability rating for PTSD as of December 27, 2013 is granted.

Entitlement to TDIU prior to December 27, 2013 is denied.



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


